Case 2:19-mj-06648-JAD Document 6 Filed 04/15/19 Page 1 of 2 PagelD: 9

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Hon. Joseph A. Dickson, U.S.M.J.
Vv. ; Mag. No. 19-6648
FELIX SANTIAGO, I ; ORDER FOR CONTINUANCE

This matter having come before the Court on the joint application of
Craig Carpenito, United States Attorney for the District of New Jersey (by
Shawn P. Barnes, Special Assistant United States Attorney), and Defendant
Felix Santiago, III (by K. Anthony Thomas, Esq., appearing), for an order
granting a continuance of the proceedings in the above-captioned matter; and
Defendant being aware that he has the right to have the matter submitted toa
grand jury within 30 days of the date of his arrest pursuant to Title 18 of the
United States Code, Section 3161(b); and Defendant, through his attorney,
having consented to the continuance; and no prior continuances having been
granted; and for good and sufficient cause shown,

IT IS THE FINDING OF THIS COURT that this action should be
continued for the following reasons:

(1) Both the United States and Defendant seek additional time to
engage in plea negotiations to resolve this matter, which would render trial
unnecessary;

(2) Defendant has consented to the aforementioned continuance;

(3) The grant of a continuance will likely conserve judicial resources;

and

 
Case 2:19-mj-06648-JAD Document 6 Filed 04/15/19 Page 2 of 2 PagelD: 10

(4) Pursuant to Title 18 of the United States Code, Section 3161(h)(7),
the ends of justice served by granting the continuance outweigh the best
interests of the public and Defendant in a speedy trial.

WHEREFORE, it is on this | ‘a day of April, 2019;

ORDERED that this action be, and it hereby is, continued from the date
this Order is signed through and including June 30, 2019; and it is further,

ORDERED that the period from the date this Order is signed through
and including June 30, 2019 shall be excludable in computing time under the

Speedy Trial Act of 1974.

Obladrn

HONORABLE JOSEPH A. DICKSON
United States Magistrate Judge

Form and entry congented to:

. Anthony T, 6ynas
Counsel forDefendant

Sef fe _—

‘Shawn P. Barnes
Special Assistant U.S. Attorney

 
